Appeal from order, Family Court, New York County (Susan Knipps, J.), entered, on default, on or about April 6, 2007, unanimously dismissed, without costs or disbursements.
Application by appellant’s assigned counsel to withdraw is granted (see Matter of Louise Wise Servs. [Whyte], 131 AD2d 306 [1987]). We have reviewed this record and agree with appellant’s assigned counsel that there are no nonfrivolous points which could be raised on this appeal. Concur—Lippman, P.J., Friedman, Williams and Acosta, JJ.